DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to initial filing on 05/21/2021.
Claim 1-20 are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: in lines 9-10, change “a first handover time to initiate a first satellite handover for the first user terminal from communicating with the first satellite to communicating with the second satellite” to -- a first handover time to initiate a first satellite handover for the first user terminal from the first satellite to the second satellite --. 
Similarly, in lines 15-16, change “to initiate a second satellite handover from communicating with the first satellite to communicating with the second satellite for the second user terminal ” to -- to initiate a second satellite handover for the second user terminal from the first satellite to the second satellite --, as it appears that the Applicant meant to state that the first terminal initiates  a first handover from one satellite to the other (or first satellite to the second satellite).  Appropriate correction is required.
Claims 7 and 14 contain the same issues as claim 1 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,044,008 . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 is broader in scope and thus encompasses the subject matter of conflicting claim 1, and therefore is obvious variants thereof. 
Instant claim 1 is broader in scope and thus encompasses the subject matte of conflicting claim 1. Instant claim 1 doesn’t require the “first he first blockage data being associated with a physical structure;” “wherein the first satellite and second satellite are part of the same satellite network,” and wherein  the backend system is remote from the second user terminal,” and “ identifying a first satellite of a set of satellites,” and each of the other steps ae more broadly written.
Instant Application 17/327087
Patent 11,044,008
1. A method for initiating handover of a user terminal comprising:


determining first blockage data associated with a first user terminal;



determining first satellite data associated with a first satellite, the first satellite data comprising at least satellite location information for the first satellite;


determining second satellite data associated with a second satellite, the second satellite data comprising at least satellite location information for the second satellite;


determining, by a backend system remote from the first user terminal, based at least in part on the first blockage data, the first satellite data, and the second satellite data, a first handover time to initiate a first satellite handover for the first user terminal from communicating with the first satellite to communicating with the second satellite;
determining, by the backend system, second blockage data associated with a second user terminal;



determining, by the backend system, based at least in part on the first handover time and the second blockage data, a second handover time to initiate a second satellite handover from communicating with the first satellite to communicating with the second satellite for the second user terminal, wherein:

the second handover time is different from the first handover time such that a first service outage of the first user terminal during the first satellite handover does not overlap a second service outage of the second user terminal during the second satellite handover;
causing the first user terminal to initiate the first satellite handover at the first handover time;
and causing the second user terminal to initiate the second satellite handover at the second handover time.
1. A method for initiating handover of a user terminal comprising:
identifying a first user terminal of a set of user terminals;
determining first blockage data associated with the first user terminal, t he first blockage data being associated with a physical structure; identifying a first satellite of a set of satellites;
determining first satellite data associated with the first satellite, the first satellite data comprising at least satellite location information;
identifying a second satellite of the set of satellites;
determining second satellite data associated with the second satellite, the second satellite data comprising at least satellite location information, wherein the first satellite and second satellite are part of the same satellite network;
determining, by a backend system remote from the first user terminal, based at least in part on the first blockage data the first satellite data and the second satellite data, a handover time to initiate a satellite handover from the first satellite to the second satellite;


determining, by the backend system, second blockage data associated with a second user terminal, the second blockage data being associated with the physical structure, wherein the backend system is remote from the second user terminal;
 determining, by the backend system, based at least in part on the handover time and the second blockage data, a second handover time to initiate a second satellite handover from the first satellite to the second satellite, wherein:



the second handover time is different from the handover time such that a first service outage of the first user terminal during the satellite handover does not overlap a second service outage of the second user terminal during the second satellite handover;
causing the first user terminal to initiate the satellite handover at the handover timer (time) 

and causing the second user terminal to initiate the second satellite handover at the second handover time.


Instant claims 2 and 3 correspond to conflicting claim 3.
Instant claims 4 and  correspond to conflicting claim 4.
Instant claims 5 and  correspond to conflicting claim 5.
Instant claims 6 and  correspond to conflicting claim 6
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,044,008 . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 7 is broader in scope and thus encompasses the subject matter of conflicting claim 7, and therefore is obvious variants thereof. 
Instant claim 7 is broader in scope and thus encompasses the subject matte of conflicting claim 7. Instant claim 7 doesn’t require the “first he first blockage data being associated with a physical structure;” “wherein the first satellite and second satellite are part of the same satellite network,” and wherein  the backend system is remote from the second user terminal,” and “ identifying a first satellite of a set of satellites,” and each of the other steps ae more broadly written.
7. A non-transitory processor-readable medium comprising processor- readable instructions that cause one or more processors of a system to: 



determine  first blockage data associated with a first user terminal;



determine first satellite data associated with a first satellite, the first satellite data comprising at least satellite location information for the first satellite;


determine second satellite data associated with a second satellite, the second satellite data comprising at least satellite location information for the second satellite;


determine, by a backend system remote from the first user terminal, based at least in part on the first blockage data, the first satellite data, and the second satellite data, a first handover time to initiate a first satellite handover for the first user terminal from communicating with the first satellite to communicating with the second satellite;
determine, by the backend system, second blockage data associated with a second user terminal;



determine, by the backend system, based at least in part on the first handover time and the second blockage data, a second handover time to initiate a second satellite handover from communicating with the first satellite to communicating with the second satellite for the second user terminal, wherein:

the second handover time is different from the first handover time such that a first service outage of the first user terminal during the first satellite handover does not overlap a second service outage of the second user terminal during the second satellite handover;
cause the first user terminal to initiate the first satellite handover at the first handover time;
and cause the second user terminal to initiate the second satellite handover at the second handover time.
7. A non-transitory processor-readable medium comprising processor-readable instructions that cause one or more processors of a backend system that is remote from a first user terminal and a second user terminal to:
identify a first user terminal of a set of user terminals;
determine first blockage data associated with the first user terminal, the first blockage data being associated with a physical structure; identifying a first satellite of a set of satellites;
determine first satellite data associated with the first satellite, the first satellite data comprising at least satellite location information;
identifying a second satellite of the set of satellites;
determine second satellite data associated with the second satellite, the second satellite data comprising at least satellite location information, wherein the first satellite and second satellite are part of the same satellite network;

determine, by a backend system remote from the first user terminal, based at least in part on the first blockage data the first satellite data and the second satellite data, a handover time to initiate a satellite handover from the first satellite to the second satellite;
determine, by the backend system, second blockage data associated with a second user terminal, the second blockage data being associated with the physical structure, wherein the backend system is remote from the second user terminal;
 determine, by the backend system, based at least in part on the handover time and the second blockage data, a second handover time to initiate a second satellite handover from the first satellite to the second satellite, 

wherein:
the second handover time is different from the handover time such that a first service outage of the first user terminal during the satellite handover does not overlap a second service outage of the second user terminal during the second satellite handover;
cause the first user terminal to initiate the satellite handover at the handover timer  
and cause the second user terminal to initiate the second satellite handover at the second handover time.


Instant claims 8 and  correspond to conflicting claim 7.
Instant claims 9 and 10 correspond to conflicting claim 9.
Instant claims 11 and  correspond to conflicting claim 10.
Instant claims 12 and  correspond to conflicting claim 11.
Instant claims 13 and  correspond to conflicting claim 12.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,044,008 . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 14 is broader in scope and thus encompasses the subject matter of conflicting claim 13, and therefore is obvious variants thereof. 
Instant claim 14 is broader in scope and thus encompasses the subject matte of conflicting claim 13. Instant claim 14 doesn’t require the “first he first blockage data being associated with a physical structure;” “wherein the first satellite and second satellite are part of the same satellite network,” and wherein  the backend system is remote from the second user terminal,” and “ identifying a first satellite of a set of satellites,” and each of the other steps ae more broadly written.
14. A system comprising:

one or more processors;
and a memory coupled with the one or more processors, the memory configured to store instructions that when executed by the one or more processors cause the one or more processors to:


determine first blockage data for a first user terminal;



determine first satellite data associated with the first satellite, the first satellite data comprising at least satellite location information for the first satellite;


determine second satellite data associated with a second satellite, the second satellite data comprising at least satellite location information for the second satellite;


determine, based at least in part on the first blockage data the first satellite data and the second satellite data, a first handover time to initiate a first satellite handover for the first user terminal from communicating with the first satellite to communicating with the second satellite;
determine second blockage data associated with a second user terminal;


determine based at least in part on the first handover time and the second blockage data, a second handover time to initiate a second satellite handover for the second user terminal from communicating with the first satellite to communicating with the second satellite, wherein:34Attorney Docket No.: P2018-12-07.2 (1253160)
the second handover time is different from the first handover time such that a first service outage of the first user terminal during the satellite handover does not overlap a second service outage of the second user terminal during the second satellite handover;
cause the first user terminal to initiate the first satellite handover at the first handover time; and cause the second user terminal to initiate the second satellite handover at the second handover time.
13. A system for initiating handover of a user terminal, comprising:
one or more processors; and a memory coupled with the one or more processors, the memory configured to store instructions that when executed by the one or more processors cause the one or more processors to:

identify a first user terminal of a set of user terminals;
determine first blockage data associated with the first user terminal,
 the first blockage data being associated with a physical structure;
identify a first satellite of a set of satellites;
determine first satellite data associated with the first satellite, the first satellite data comprising at least satellite location information;
identify a second satellite of the set of satellites;
determine second satellite data associated with the second satellite, the second satellite data comprising at least satellite location information, wherein the first satellite and second satellite are part of the same satellite network;
determine, based at least in part on the first blockage data the first satellite data and the second satellite data, a handover time to initiate a satellite handover from the first satellite to the second satellite;


determine second blockage data associated with a second user terminal, the second blockage data being associated with the physical structure;
determine based at least in part on the handover time and the second blockage data, a second handover time to initiate a second satellite handover from the first satellite to the second satellite, wherein:


the second handover time is different from the handover time such that a first service outage of the first user terminal during the satellite handover does not overlap a second service outage of the second user terminal during the second satellite handover;
cause the first user terminal to initiate the satellite handover at the handover time; and cause the second user terminal to initiate the second satellite handover at the second handover time.


Instant claims 15 and  correspond to conflicting claim 13.
Instant claims 16 correspond to conflicting claim 13.
Instant claims 17 and 18 correspond to conflicting claim 15.

Instant claims 19 and  correspond to conflicting claim 16.
Instant claims 20 and  correspond to conflicting claim 17.
Allowable Subject Matter
Claims 1-20 would be allowable if claims 1, 7, and 14 are rewritten or amended to overcome the objections  above and the rejection(s) under nonstatutory obviousness-type double patenting upon providing a proper and approved Terminal Disclaimer, set forth in current Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644